internal_revenue_service number release date index number --------------------------------------------------- ------------------------------- ----------------------- -------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-119764-03 date october - - - ----------------------------------------------------------------------------------------------------------- ---------------------------- --------------------------- ------------------------------------------------------------------------------------------ re ---------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------- legend settlor spouse trust ------------------------------------------------------------------------------------------------------------- - trustee - child a - child b child c - child a_trust - ---------------------------------------------------------------------------- child b trust- ----------------------------------------------------------------------------- child c trust- ----------------------------------------------------------------------------------------------------- gc3 trust ---------------------------------------------------------- trust b -------------------------------------------------------------------------------------------------- --------------------------------------- -------------------------- ---------------------------- ---------------------------------------------------- ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ ----------------------------------------------------------------------------- ----------------------------------------------------------------------------- - - - - - - - - - - - - - - - - - - - - - - - - - - - - -------------------- -------------------- ------------------------- ---------------------- ------------------------------------- -------------------------------- ------------------------------ ------------------------ -------- ------- ------- ------- -------------------------- -------------------------- ------------------------ ------------------ ------------------- ------------------ ------------- ------------- ------------- --------------------- ------------- ---------------------------------------------------- -------------------------------------------------- ------------------------------------------------------------------------------ plr-119764-03 cg1 gc2 gc3 ggc3 step-gc1 step-gc2 step-gc3 guardian state x year year year date date date date date date dollar_figureu dollar_figurev dollar_figurew dollar_figurex dollar_figurey cite cite cite ------------------------------------------------------------------ dear ---------- this is in reference to the letter dated date and subsequent correspondence submitted by your authorized representative requesting rulings regarding the effect of the proposed settlement agreement for federal gift income and generation-skipping_transfer_tax purposes plr-119764-03 background the submitted facts are as follows settlor created trust a revocable_trust on date and served as the sole trustee trust became irrevocable upon settlor’s death on date prior to date trustee an independent corporation is the sole trustee of trust trust is governed by the laws of state x settlor was survived by spouse and three children child a child b and child c at the time trust was created on date child a had three children gc1 gc2 and gc3 currently neither gc1 nor gc2 have any children gc3 ha sec_1 child ggc3 pursuant to paragraph of trust upon settlor’s death the trustee was directed to distribute certain specific assets and pecuniary amounts the remaining corpus of trust was divided into four separate trusts one trust for the benefit of spouse and a separate trust for the benefit of spouse and each of settlor’s three children child a_trust child b_trust and child c trust paragraph of trust contains the dispositive provisions for child a_trust child b_trust and child c trust under paragraph a trustee may make discretionary distributions of income and principal from each of the children’s separate trusts to spouse for her comfortable maintenance health and welfare in addition under paragraph b the trustee of the child a_trust is to pay to child a and to the descendants of child a such part or all of the income and principal of the trust even though exhausting the trust as the trustee believes desirable for the comfortable maintenance health education and welfare of child a and his descendants considering the desirability of supplementing their respective incomes or assets and all other circumstances and factors the trustee believes pertinent provided however that no payment of principal of the trust shall be made to a child of mine unless that child demonstrates that such payment is needed for the purposes specified above and cannot be provided out of his or her own assets without altering the standard of living of that child under paragraph c if child a dies before the complete distribution of child a_trust corpus the principal and undistributed_income will be distributed to or for the benefit of persons who are then living or born thereafter and who are descendants of settlor or married to those descendants in such proportions and subject_to such trusts powers and conditions as child a may appoint by will plr-119764-03 under paragraph d if child a fails to exercise the testamentary_power_of_appointment the principal and undistributed_income of the child a_trust is to be divided and allocated per stirpes among child a’s then living descendants property so allocated for a beneficiary is to be retained in trust as a separate trust named for that beneficiary and disposed of as provided in paragraph paragraph e of trust provides that when a grandchild or more remote descendant of settlor who is a beneficiary of a_trust named for that descendant reaches age thirty one-half of any remaining trust corpus will be distributed to such descendant and the remainder will be distributed upon that descendant reaching age forty paragraph g provides that despite any other provisions of trust each trust created under trust will terminate no later than twenty-one years after the death of the last to die of settlor spouse and any of settlor’s descendants living on date and the trustee shall distribute any property held in trust to the beneficiary for whom the trust is named in accordance with paragraph of trust child a is currently acting as the adviser to child a_trust as adviser child a has the right to direct purchases and sales of trust property and to direct any reorganization consolidation merger or change in financial structure of a_trust asset however the rights and duties of the adviser can only be exercised in a fiduciary capacity an adviser may resign at any time or may waive or delegate to any person any or all such adviser’s rights and powers by written notice to the trustee paragraph of trust provides that the trustee may resign at any time by written notice to such of settlor’s descendants as are then living paragraph states that a majority of settlor’s adult descendants who are legally competent may appoint a successor trustee to fill a vacancy in the office of trustee by a written instrument delivered to the corporation appointed paragraph of trust states that the words descendant and descendants shall include an adopted_child of any person and of his or her descendants by blood or adoption on or about year child a married for the second time his second spouse had children step-gc1 step-gc2 and step-gc3 from a prior marriage during the year period from the funding of trust through year trustee allegedly distributed approximately dollar_figureu of income to child a and approximately dollar_figurev of income to step-gc1 step-gc2 and step-gc3 the trustee did not inform gc1 gc2 and gc3 of the existence of trust until trust had been in existence for nearly twenty years at that time trustee began making distributions of income to gc1 and gc2 and four years plr-119764-03 later began making distributions of income to gc3 distributions of income totaling approximately dollar_figurew were made to gc1 and gc2 and approximately dollar_figurex to gc3 child a adopted step-gc1 step-gc2 and step-gc3 on date which was several years after the commencement of trust distributions to step-gc1 step-gc2 and step-gc3 spouse died on date in year gc1 and gc3 commenced legal action contesting the validity of the distributions to child a step-gc1 step-gc2 step-gc3 gc1 and gc2 gc3 contended that child a knowingly and intentionally interfered with gc3’s rights as beneficiary of child a_trust and that child a knowingly and intentionally induced trustee to breach its fiduciary duties as a result of this action trustee paid dollar_figurey to trust as reimbursement for the distributions made to child a as custodian for step-gc1 step-gc2 and step-gc3 plus income attributable to the distributions further trustee filed a petition with the appropriate court seeking instructions relating to the propriety of the distributions made to child a the propriety of the distributions made to step-gc1 step-gc2 and step-gc3 before they were adopted and the meaning of the term comfortable maintenance as used in paragraph b after protracted negotiation on date gc3 entered into a settlement agreement with child a under the terms of the settlement agreement gc3 and child a agreed to seek court approval for the division of trust into two separate trusts gc3 trust and trust b gc3 trust will be established for the benefit of gc3 ggc3 and any other descendant of gc3 trust b will be established for the benefit of child a gc1 gc2 step-gc1 step- gc2 step-gc3 and their descendants other than gc3 and her descendants in general one-sixth of the assets of trust will be distributed to gc3 trust and the remaining assets will be distributed to trust b however one-third of the funds paid to trust by trustee prior to the settlement as reimbursement will be distributed to gc3 trust and the remaining funds restored by trustee will be distributed to trust b any additional funds restored by the trustee by court order or otherwise relating to pre- settlement actions regarding trust will also be divided one-third to gc3 trust and two- thirds to trust b trustee will continue to serve as trustee of trust b and will also serve as a temporary trustee of gc3 trust until a new corporate trustee is selected by the interested parties both gc3 trust and trust b will continue to be governed by the same discretionary standards for distributions set forth in paragraph b of trust and other relevant terms and provisions of trust including paragraph g regarding the complete termination of any trust created under its terms with respect to gc3 trust during gc3’s lifetime the trustee shall pay to gc3 and her descendants income and principal under terms identical to those contained in paragraph b of trust on gc3’s death any remaining plr-119764-03 principal and accumulated income is to be divided and allocated per stirpes among gc3’s living descendants and held in further trust all trusts must terminate no later than years after the death of settlor spouse and any descendants of settlor living on date upon division of trust child a will irrevocably exercise his power_of_appointment set forth under paragraph c with respect to gc3 trust and direct that on his death the property is to continue to be held in the gc3 trust under the terms as described above in addition with respect to gc3 trust child a will delegate to gc3 all his rights and powers as adviser set forth under paragraph of trust it is represented that ggc3 and the unborn descendants of gc3 are represented by guardian a court appointed guardian ad litem and guardian would not have approved the settlement unless child a’s power was exercised to appoint the property in further trust for the benefit ggc3 and the unborn descendants of gc3 the terms of the settlement agreement were approved by the appropriate local court by order on date conditioned upon receipt of a favorable ruling from the irs you have requested the following rulings the division of child a_trust pursuant to the terms of the settlement agreement will not result in child a_trust losing its generation-skipping_transfer_tax exempt status under sec_2601 and will not subject child a_trust trust b or gc3 trust to the gst tax the irrevocable exercise by child a of the power set forth under paragraph c of trust directing that the amount passing to the gc3 trust remain in trust for the benefit of gc3 and her descendants upon child a’s death will not constitute an addition to child a_trust trust b or gc3 trust for purposes of the gst tax the appointment of a new corporate trustee to serve as trustee of gc3 trust will not subject child a_trust trust b or gc3 trust to the gst tax the appointment of gc3 as the adviser of gc3 trust will not subject child a_trust trust b or gc3 trust to the gst tax the division of child a_trust into gc3 trust and trust b and the allocation of the assets of child a_trust between gc3 trust and trust b will not constitute a transfer by any trust or beneficiary that will be subject_to the gift_tax under sec_2501 plr-119764-03 the division of child a_trust into gc3 trust and trust b and the allocation of existing assets between gc3 trust and trust b will not be treated as a sale_or_other_disposition that would require any trust or any beneficiary to recognize gain_or_loss under sec_1001 after the division of child a_trust into gc3 trust and trust b the assets of gc3 trust and trust b received from child a_trust will have the same basis and the same holding periods as the assets had in the child a_trust after the division of child a_trust into gc3 trust and trust b both gc3 trust and trust b will be treated as separate taxpayers under sec_643 law and analysis rulings - sec_2601 imposes a tax on every generation-skipping_transfer gst made after date under ' a of the tax_reform_act_of_1986 and ' a of the generation-skipping_transfer_tax regulations the gst tax is generally applicable to generation-skipping transfers made after date however under ' b a and ' b i the tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that except as provided under ' b v b where any portion of a_trust remains in the trust after the post-date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer under chapter or chapter the value of the entire portion of the trust subject_to the power that was released exercised or lapsed is treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse the creator of the power will be considered the transferor of the addition except to the extent that the release exercise or lapse of the power is treated as a taxable transfer under chapter or chapter plr-119764-03 sec_26_2601-1 provides a special rule for certain powers of appointment under this section the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment as defined in ' b will not be treated as an addition to a_trust if such power_of_appointment was created in an irrevocable_trust that was not subject_to chapter under ' b and in the case of an exercise the power_of_appointment is not exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years plus if necessary a reasonable period of gestation the perpetuities period a general_power_of_appointment is defined in ' b for federal estate_tax purposes as a power that is exercisable in favor of the individual possessing the power his estate his creditors or the creditors of his estate the definition of a general_power_of_appointment under ' c for federal gift_tax purposes is generally the same as that provided in ' b sec_2514 provides that the exercise or release of a general_power_of_appointment created after date is deemed a transfer of property by the individual possessing the power sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status in general unless otherwise noted in the regulations these rules are only applicable for gst tax purposes the rules do not apply for example in determining whether the transaction results in a gift_for gift_tax purposes or the realization of gain for income_tax purposes under sec_1001 sec_26_2601-1 provides that a court-approved settlement of a bona_fide issue regarding the administration of a_trust or the construction of the terms of the governing instrument will not cause an exempt trust to be subject_to the provisions of chapter if -- the settlement is the product of arm s length negotiations and the settlement is within the range of reasonable outcomes under the governing instrument and applicable state law addressing the issues resolved by the settlement a settlement that results in a compromise between the positions of the litigating parties and reflects the parties assessments of the relative strengths of their positions is a settlement that is within the range of reasonable outcomes sec_26_2601-1 and provide generally that a modification of the governing instrument of an exempt trust by judicial reformation will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as plr-119764-03 defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification that is administrative in nature will not be considered to shift the beneficial_interest in the trust see also sec_26_2601-1 example the law of state x provides at cite that the trustee has the following power severance and consolidation to sever any trust estate on a fractional basis into or more separate trusts for any reason a separate_account or trust created by severance or segregation shall be treated as a separate trust for all purposes from and after the date on which the severance or segregation is effective and shall be held on terms and conditions that are substantially equivalent to the terms of the trust from which it was severed or segregated so that the aggregate interests of each beneficiary in the several trusts are substantially equivalent to the beneficiary’s interests in the trust before severance provided however that any terms of the trust before severance that would affect qualification of the trust for any federal tax deduction exclusion election exemption or other special federal tax status must remain identical in each of the separate trusts created in this case the gst tax would not generally apply to child a_trust because child a_trust which was established under the terms of trust was irrevocable at settlor’s death on date prior to date also no additions actual or constructive have been made to child a_trust since that date as stated above all the parties to the child a_trust including ggc3 and any unborn heirs of gc1 gc2 and gc3 have been represented in the negotiations that preceded the proposed settlement agreement we note that after the division both trust b and gc3 trust will continue to be administered by corporate trustees and distributions of income and principal from each trust to the current beneficiaries will continue to be subject_to the same restrictions and limitations set forth in child a_trust we also note that each descendant of child a including ggc3 has an interest in the principal and income of the child a_trust and are all potential appointees under child a’s power_of_appointment under paragraph c consequently the interest of ggc3 in the new gc3 trust is consistent with ggc3’s interest in child a_trust and the guardian ad litem appointed for ggc3 and gc3’s unborn descendants would not have approved the settlement in the absence of these provisions for ggc3 and the unborn descendants we conclude that the settlement agreement is the product of arm’s length negotiation further the terms of the agreement dividing the child a_trust as described above and providing for the exercise of child a’s limited_power_of_appointment as described above represent a compromise that reflects the parties’ assessment of the relative plr-119764-03 strengths of their positions therefore the agreement is within the range of reasonable outcomes under sec_26_2601-1 further child a’s exercise of his limited_power_of_appointment pursuant to the terms of the settlement agreement in favor of gc3 trust will not postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years plus if necessary a reasonable period of gestation the perpetuities period accordingly child a s irrevocable exercise of the power_of_appointment set forth under paragraph c of trust appointing the applicable_portion of the child a_trust corpus to the gc3 trust for the benefit of gc3 and her descendants will not constitute an addition to child a_trust trust b or gc3 trust for purposes of the gst tax see sec_26_2601-1 accordingly the division of child a_trust and the exercise of child a’s power_of_appointment pursuant to the terms of the settlement agreement will not result in child a_trust losing its generation-skipping_transfer_tax exempt status under sec_2601 and will not subject child a_trust trust b or gc3 trust to the gst tax further pursuant to the terms of the proposed settlement at all times the trustee of child a_trust prior to the division and of trust b and gc3 trust after the division will be either trustee or another independent corporate trustee at no time will any of the three trusts have a trustee that is not an independent corporate trustee also child a will delegate all rights and powers as adviser with respect to the gc3 trust to gc3 gc3’s powers as trust adviser will be limited as prescribed in paragraph of trust and can only be exercised in a fiduciary capacity accordingly the appointment of a new corporate trustee to serve as trustee of gc3 trust and the appointment of gc3 as the adviser with respect to gc3 trust are modifications that are administrative in nature and will not subject child a_trust trust b or gc3 trust to the gst tax see sec_26_2601-1 ruling you have requested a ruling that the division of child a_trust into gc3 trust and trust b and the allocation of the assets of child a_trust between gc3 trust and trust b will not constitute a transfer by any trust or beneficiary that will be subject_to the gift_tax under sec_2501 sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual plr-119764-03 sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations states that any transaction in which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax whether an agreement settling a dispute is effective for gift_tax purposes depends on whether the settlement is based on a valid enforceable claim asserted by the parties and to the extent feasible produces an economically fair result see 674_f2d_761 9th cir citing 387_us_456 thus state law must be examined to ascertain the legitimacy of each party s claim if it is determined that each party has a valid claim the service must determine that the distribution under the settlement reflects the result that would apply under state law if there is a difference it is necessary to consider whether the difference may be justified because of the uncertainty of the result if the question were litigated the law of state x requires that trusts be administered with due regard to the respective interests of income beneficiaries and remaindermen cite exercise by trustees of judgment and care which persons of prudence discretion and intelligence would exercise in the management of their own personal affairs and under the circumstances then prevailing is a basic duty_of the trustee cite based on the information submitted and the facts as described in the submitted documents and the court order a bona_fide controversy existed between the parties pertaining to the administration of the dispositive provisions of child a_trust and the role of child a as the adviser to trustee all the parties who hold an interest in the child a_trust including ggc3 and any unborn heirs have been represented in the negotiations that preceded the proposed settlement agreement the terms of the proposed settlement is based on arms-length negotiations among all the interested parties the terms of the settlement agreement are reflective of the rights of the parties under the applicable law of state x that would be applied by the highest court of that state accordingly based on the facts submitted and the representations made we conclude that implementation of the proposed settlement agreement dividing child a_trust into gc3 trust and trust b and the allocation of the assets of child a_trust between gc3 trust and trust b as set forth in the proposed settlement agreement will not constitute a transfer by any trust or beneficiary of child a_trust that will be subject_to the gift_tax under sec_2501 plr-119764-03 rulings and it is the practice of the service in the interest of sound tax_administration to answer inquiries of individuals and organizations regarding the tax effects of their acts or transactions prior to the filing of returns or reports that are required by the revenue laws however under section dollar_figure of revproc_2004_1 2004_1_irb_1 the service will decline to rule when appropriate in the interest of sound tax_administration or on other grounds whenever warranted by the facts or circumstances of a particular case pursuant to this provision we decline to provide rulings with respect to ruling requests and ruling you have requested a ruling that after the division of child a_trust into gc3 trust and trust b both gc3 trust and trust b will be treated as separate taxpayers under sec_643 sec_643 provides that under regulations to be prescribed by the secretary two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and a principal purpose of such trusts is the avoidance of federal_income_tax the gc3 trust and trust b are to be established as a result of the division of the child a_trust these trusts are created as of the date of the division and therefore are subject_to ' f while the gc3 trust and trust b will have the same grantor the trusts will have different primary beneficiaries provided that the gc3 trust and trust b are separately managed and administered the gc3 trust and trust b will be treated as separate trusts for federal_income_tax purposes a copy of this letter should be attached to any income gift estate or generation- skipping transfer_tax returns that you may file relating to these matters the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations this ruling is conditioned on the approval of the division of the child a_trust under the terms described in the taxpayer s letter and the settlement agreement plr-119764-03 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours george masnik chief branch associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
